Citation Nr: 0013900	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-02 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the RO 
that denied a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.  The veteran 
testified at a hearing at the RO in May 1999.

In his claim for service connection, received in March 1998, 
the veteran also raised the issue of entitlement to service 
connection for disability of the hips.  This issue has not 
yet been addressed by the RO and is consequently referred to 
the RO for appropriate action.


FINDING OF FACT

Evidence has been presented which implicitly links a back 
disability with the veteran's military service.


CONCLUSION OF LAW

The claim of service connection for degenerative disc disease 
of the lumbar spine is well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303, (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

The veteran contends that his current back disability is the 
result of an injury sustained when he fell in the shower 
during service.  He also claims that, despite having been in 
an automobile accident in 1986, which affected his back, he 
already had had a significant back problem that was 
aggravated by this accident.  Based on a review of the 
evidence, the Board finds that the veteran's claim of service 
connection for degenerative disc disease of the lumbar spine 
is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.  

Although the veteran's service medical records contain no 
indication of any back injury or back-related complaints, the 
records do show that, in June 1965, he fell in the shower, 
injuring his right hip.  The impression was contusion and 
muscle strain of the right hip.  The Board notes that his 
statements with respect to this in-service injury are 
accepted as true for the purpose of determining whether the 
claim is well grounded.  See King v. Brown, 5 Vet. App. 19, 
21 (1993).  

Post-service private correspondence and treatment records 
include correspondence from a private physician, dated in 
January 1998, indicating that the veteran was treated on a 
regular basis since 1970, and that the veteran suffered from 
chronic low back pain caused by some trauma to the lumbar 
spine.  Private treatment records also show that the veteran 
was seen for complaints of back pain since June 1978, when 
chronic low back strain was noted.  In October 1983, right 
back pain was noted.  The record included the notation "(hx 
of old trauma) - reinjured - maybe with wood."  In 
March 1985, the veteran was seen for muscle strain and acute 
low back pain from lifting on the job about one to two weeks 
previously.  In September 1986, it was noted that the veteran 
was involved in an automobile accident in August 1986.  The 
impression was cervical and thoracolumbar strains.  The 
remaining records show continued treatment for back problems.

At a June 1998 VA examination, the veteran reported that he 
fell while taking a shower during service, striking his 
lumbosacral region of the back that resulted in an immediate 
onset of severe pain.  He reported that, since service, he 
had had significant difficulty holding on to jobs because of 
his recurrent low back pain.  The impression was degenerative 
disc disease of the lumbar spine.  The examiner opined that, 
due to the veteran's history, it was likely that the 
veteran's chronic low back pain had been contributed to by 
the injury sustained while in service.

The reasonable inferences made from reading the June 1998 VA 
examiner's report, together with statements from the veteran, 
lead the Board to conclude that the veteran's claim of 
service connection for degenerative disc disease of the 
lumbar spine is well grounded.  Given that the veteran's 
recitation of in-service events must be accepted as true for 
purposes of deciding whether the claim is well grounded, and 
because medical evidence tends to link back disability to an 
in-service injury, a well-grounded claim has been presented.  
In other words, there is a strong suggestion by competent 
authority that the veteran has a back disability that is 
linked to an event in service.  Under these circumstances, 
the Board finds that the claim of service connection is well 
grounded.  See 38 U.S.C.A. § 5107(a); Caluza, 7 Vet. App. at 
506. 


ORDER

The claim of service connection for degenerative disc disease 
of the lumbar spine is well grounded; to this extent, the 
appeal is granted.



REMAND

Because the Board has concluded that the claim of service 
connection for degenerative disc disease of the lumbar spine 
is well grounded, VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159; Epps, supra.

As noted above, the veteran contends that his back disability 
began as a result of an in-service injury.  Although he has 
submitted a VA medical opinion, dated in June 1998, which 
suggests that a back disability originated in service, it is 
not clear that the June 1998 examiner's opinion was based on 
a thorough review of the veteran's entire history, especially 
review of records prepared contemporaneous with his military 
service.  Moreover, post-service treatment reports show that 
the veteran was seen for complaints of back pain since 
June 1978, and that he had had post-service back injuries 
which were noted in October 1983, in March 1985 from lifting 
on the job, and in August 1986 when he was involved in an 
automobile accident.

Since the evidence described above suggests a relationship 
between the veteran's back disability and service, the Board 
finds that further evidentiary development is necessary to 
obtain more definitive evidence on this point.  Specifically, 
the Board finds that a medical nexus opinion is required from 
an expert who has reviewed the entire claims file, something 
that has not yet been done.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of current or past treatment for 
his back that has not already been made a 
part of the record.  The RO should assist 
him in obtaining such evidence following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (1999).

2.  After the aforementioned development 
has been completed, the RO should 
schedule the veteran for comprehensive VA 
examination to determine the nature and 
probable etiology of any back disability.  
The claims folder, along with all 
additional evidence obtained pursuant to 
the request above, should be made 
available to the examiner for review.  
The veteran's history, current 
complaints, and examination findings must 
be considered in detail by the examiner.  
The examiner should provide an opinion as 
to the medical probability that any 
currently diagnosed back disability 
originated in, or is traceable to, 
military service, rather than to a post-
service injury.  The rationale for the 
examiner's opinion should be explained in 
detail.  All opinions should be 
reconciled with the opinion set forth in 
the June 1998 VA examination report.  If 
the examiner's opinion differs from the 
June 1998 opinion, the examiner should 
point to specific findings and medical 
authority to explain why his or her 
opinion differs from the opinion already 
of record.

3.  The RO should then re-adjudicate the 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



